Filed 12/20/13 In re Jasper C. CA2/3
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION THREE


In re JASPER C., A Person Coming Under                                  B247569
the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. CK94384)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

JENNIFER C., et al.,

         Defendants and Appellants.

         APPEAL from orders of the Superior Court of Los Angeles County,
Marilyn Mordetsky, Referee. Affirmed.

         Catherine C. Czar, under appointment by the Court of Appeal, for Defendant and
Appellant Jennifer C.

         Aida Aslanian, under appointment by the Court of Appeal, for Defendant and
Appellant Robert E.

         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel, and
Kim Nemoy, Principal Deputy County Counsel, for Plaintiff and Respondent.

                                            _____________________
                                    INTRODUCTION
       Appellants Jennifer C. (mother) and Robert E. (father and, collectively, parents)
appeal from a judgment declaring their son, Jasper C., a dependent of the juvenile court.
Mother and father contend the evidence was insufficient to support the juvenile court’s
finding that their admitted use of marijuana and methamphetamine constituted abuse of
these illicit drugs that placed their then-four-month-old son at risk of physical harm.
Father also challenges the juvenile court’s disposition order placing Jasper in mother’s
custody at a residential drug treatment facility and ordering father to participate in a drug
treatment program and submit to random drug testing. Father contends the order
constitutes an abuse of discretion because the evidence did not establish that he was “an
inadequate father nor in need of services to address his recreational drug use.”
       We reject mother’s and father’s contentions and affirm the juvenile court’s
jurisdiction findings and disposition order. The record amply supports the court’s
findings that mother and father abuse the illicit drugs in question and that their abuse, and
failure to protect Jasper from the risks occasioned by the other parent’s drug abuse,
places their son in risk of physical harm. This is particularly so given Jasper’s tender age
and father’s apparent unwillingness to recognize the risk of harm his drug abuse poses to
Jasper’s health and well-being. The record likewise supports the juvenile court’s sound
exercise of discretion with respect to the disposition order. The jurisdiction findings and
disposition order are affirmed.
                  FACTUAL AND PROCEDURAL BACKGROUND
       1.     Initiation of Dependency Proceedings
       Jasper was born in October 2012. Mother’s toxicology screening at Jasper’s birth
was positive for marijuana. Jasper tested negative for drugs and appeared to be healthy
with no signs of withdrawal symptoms.
       On October 5, 2012, the Los Angeles County Department of Children and Family
Services (Department) received a referral from the Child Abuse Hotline regarding
mother’s positive toxicology test. The referral indicated that mother and father were
nervous about the test result and that mother had admitted to a 10-year history of


                                              2
methamphetamine addiction/abuse. Mother reported that she was a “binge user of
methamphetamine”—she would use methamphetamine through the weekend, stop using
for three to four weeks, and start the “binge cycle” again. She also reported using
marijuana “recreationally.” Mother further admitted to using methamphetamine while
pregnant (two months prior to Jasper’s birth) and to using marijuana 26 days before
Jasper was born. Mother also reported having mental health issues, including anxiety and
antisocial personality disorder. Father likewise admitted to using marijuana and alcohol
recreationally.
       After interviewing the parents and confirming the contents of the referral’s
allegations, the Department inspected the paternal grandmother’s home, where the family
was residing. The home appeared to be safe with appropriate items for the baby. Mother
also indicated she would submit to an upfront assessment due to her mental health issues,
and that she was agreeable to enrolling in an outpatient drug treatment program,
submitting to random drug testing and taking parenting classes. Accordingly, the
Department opted not to do a hospital hold and, instead, developed a safety plan with the
parents and grandmother, which included, among other things, that mother would refrain
from breast feeding until she had a clean toxicology test and grandmother would call the
Department if she suspected either parent to be under the influence of drugs.
Notwithstanding his cooperation with the development of the safety plan, father refused
to submit to on demand drug testing.
       The Department scheduled a team decision making meeting and encouraged the
parents to attend. After initially indicating that they would attend, father recanted, but
stated that mother would enroll in an outpatient drug treatment program and submit to
random drug testing. Father reaffirmed that he would not submit to drug testing and was
argumentative with the Department. The Department explained to father that, without his
voluntary participation in drug testing, it would have no other choice but to file a petition
with the dependency court. Father refused to submit to a drug test.




                                              3
       On October 22, 2012, the Department filed a Welfare and Institutions Code1
section 300 non-detained petition on behalf of newborn Jasper. The petition alleged that
mother had a history of drug use, currently uses methamphetamine and marijuana, and
used both drugs during her pregnancy. The petition also alleged that father knew of
mother’s drug abuse, but failed to protect Jasper.2
       The juvenile court found father to be Jasper’s presumed father, retained Jasper in
parental custody, and found that the Department had made a prima facie showing with
respect to the section 300 allegations. The court ordered mother to submit to random
drug testing and to refrain from breastfeeding Jasper until authorized by the Department
after a clean drug test. Father was ordered not to smoke marijuana in the home.
       Following initiation of the dependency proceeding, the Department conducted a
further investigation and re-interviewed mother and father. Mother reported that she had
started using drugs as a teenager after the death of her grandmother, who raised her.
After failing to complete a drug rehabilitation program, mother “ended up on the streets.”
At four months pregnant, mother had “slipped” back into methamphetamine use, at which
time father had gone to help her. Father reported that he brought mother to their current
home and that he would not allow her to use methamphetamine in the home. With
respect to mother’s marijuana use, father explained that marijuana had been suggested as
something that would help with mother’s nausea during pregnancy.




1
       All future statutory references are to the Welfare and Institutions Code.
2
        The detention report recited father’s criminal history, which included arrests for
exhibiting a deadly weapon (1991), driving while under the influence (2004), and driving
without a license (2006), and convictions for burglary (1992), weapon possession with
intent to sell (1994), making threats with the intent to terrorize (2001), spousal abuse
(2001, 2004), obstructing justice (2005), carrying a concealed dirk or dagger (2006), and
possessing a dangerous weapon for manufacture/sale (2006).


                                             4
       Father also reported that he was abiding by the court’s order not to smoke
marijuana in the home. He nevertheless did not deny using marijuana and continued to
refuse to submit to drug testing. Father maintained that his marijuana use did not affect
his ability to care for Jasper.
       2.      Jasper’s Detention
       On December 19, 2012, the Department removed Jasper from the parents’ custody
and placed him in foster care. Roughly two weeks prior to the detention, mother and the
paternal grandmother had engaged in a physical altercation, in front of Jasper, after
grandmother accused mother of abusing alcohol and refused to hand Jasper over to
mother. Mother and grandmother reportedly were not getting along, and mother had
begun feeling judged and isolated by father and grandmother. Mother also was suffering
from post-partum depression, for which she was prescribed psychotropic drugs.
       The Department conducted a home visit after the altercation and observed that
mother was “jittery” and “rough” with Jasper. During the visit, while burping the baby,
mother patted him so strongly that the social worker felt compelled to intervene.
       Shortly after the physical altercation with grandmother, mother reportedly made
suicidal threats in father’s presence. According to father, mother had not actually
threatened to kill herself, but she had “made a funny comment in the kitchen while
holding a knife one day, . . . like she was getting hopeless . . . .” Father observed that
some of mother’s conduct was “out of character for her personality” and he had
encouraged her to seek counseling.
       Notwithstanding the problems in the home, on December 18, 2012, father left
Jasper with mother and grandmother to meet with friends at a bar. That night, father used
methamphetamine on two separate occasions. Although he admitted to using
methamphetamine roughly six months earlier, father claimed this was the first time he
had used methamphetamine since Jasper’s birth.
       The next morning, December 19, 2012, father awoke with Jasper asleep in the
same room. Mother was not in the home and father was unaware of her whereabouts. As
it turns out, mother left the home that morning to use methamphetamine at a friend’s


                                              5
house. A drug test conducted later that day confirmed that mother also had ingested
ecstasy, though mother claimed she did not knowingly take the drug and suggested the
methamphetamine must have been laced with ecstasy.
       After mother returned home on December 19, 2012, father dropped her and Jasper
off at mother’s drug treatment class. When father returned to pick them up, he was
unable to find them at their customary pick-up spot. Father contacted the Department
and made a police report, fearing that mother had fled with Jasper. Father reported to the
Department social worker that he was “prepared for the worst” due to mother’s threats of
suicide and “was thinking that he should be searching the desert for the Mother and his
child not knowing if they were dead or alive.”
       While father made a police report, the social worker learned that mother had
remained in the drug treatment facility in hopes of enrolling in a residential treatment
program. Mother told the social worker that she could not stay in the home with father
and grandmother as “everyone was using drugs there.” Mother admitted that she was
using methamphetamine and claimed that father was “forcing her to use the drug so that
she could not get custody of the baby.” Mother also stated that the paternal grandmother
was smoking marijuana. Mother later said she was using because of the “environment
the Father and [the paternal grandmother] had created in the home.”
       After receiving mother’s report, the social worker asked father if he would submit
to a drug test, at which time father admitted he too was using methamphetamine. The
paternal grandmother also confirmed she had used marijuana. Mother and father were
drug tested. Father tested positive for methamphetamine and marijuana. Mother tested
positive for ecstasy, methamphetamine and marijuana.
       On December 24, 2012, the Department filed an amended detention petition. The
Department recommended a suitable placement in foster care due to father’s failure to
report mother’s suicidal ideations; father leaving Jasper in mother’s care while she was
under the influence of methamphetamine, ecstasy and marijuana; and both parents’ use of
methamphetamine. The juvenile court detained Jasper in the Department’s custody and
ordered monitored visits for the parents.


                                             6
       3.     The Jurisdiction and Disposition Hearing
       The combined jurisdiction and disposition hearing commenced on January 29,
2013. The juvenile court received the Department’s reports and a letter confirming
mother’s enrollment in a residential drug treatment program. The court then heard
testimony from the parents.
       Mother testified that Jasper had been healthy since birth. Prior to his detention,
mother and father were his primary caretakers and ensured that all his basic needs were
met. Mother believed that she and father could provide proper care for the baby. Mother
also testified that the paternal grandmother was a suitable caretaker.
       Mother originally testified that the incident on December 19, 2012 was the only
time she had used methamphetamine since Jasper’s birth. Mother later admitted to using
methamphetamine at least two other times. The latest instance was on January 17, 2013.
Mother enrolled in a residential drug treatment program the same day. Mother claimed
she never used methamphetamine in the home. While she knew father used
methamphetamine, she claimed they never used together and that she had not seen him
use the drug. She testified father did not act any differently while under the influence.
       Mother admitted to ongoing marijuana use, but claimed she used it only outside
the home or in the garage. However, she admitted she would come back into the house
immediately after consuming the drug and that she cared for Jasper while under the
influence.
       Mother denied telling the social worker that she used methamphetamine because
of the negative home environment created by father and grandmother. She also denied
ever contemplating suicide. Mother confirmed that she had suffered from post-partum
depression, but testified that her depression had resolved after two weeks.
       Mother requested to have Jasper released to her custody at the residential drug
treatment facility. She testified that she was motivated to complete her treatment because
of Jasper.




                                             7
       Father’s testimony, particularly under cross examination, was often equivocal and
evasive. With respect to the December 19, 2012 incident, father testified that he had
become concerned about mother and Jasper after waiting outside mother’s drug treatment
class for only five minutes. When questioned about why he had become so alarmed in
such a short span of time, father did not reply directly and offered confused explanations
for why he felt it was necessary to immediately contact the police. He denied that he was
concerned mother had fled with Jasper. He also denied being concerned due to mother
mentioning suicide. Father acknowledged he had been concerned about mother’s post-
partum depression prior to the incident, but claimed that “she was actually starting to
balance out by that time.” When pressed about why he had called the police after five
minutes, father gave a convoluted response about employees at the treatment facility
lying to him.
       Despite his concerns about mother’s post-partum depression, father admitted that
he had left Jasper with mother and grandmother the previous night to go out with friends
and use methamphetamine. Father acknowledged making a statement to a social worker
that his “meth use is under control,” but claimed the statement was taken out of context.
He characterized his use as “a recreational thing”—“just a social thing” he did on
motorcycle runs or at festivals with friends. Father admitted to using the drug
recreationally since 1990.
       Father testified that he smoked marijuana a “couple times a week,” in part because
he was not currently working and his “schedule is real free right now.” He denied
knowing that mother smoked marijuana in the garage or that she cared for the baby while
under the influence. He nevertheless testified that mother’s marijuana use did not
concern him because he also smoked recreationally. With respect to mother’s depression
and his willingness to go out and use methamphetamine with friends while she cared for
Jasper, father testified that he was “not her keeper, her babysitter” and, thus, he saw no
reason to cancel his plans.




                                              8
       Father unequivocally maintained that he did not have a drug problem and denied
needing treatment. While he said he was willing to drug test, he would not commit to
entering a drug treatment program if a test came back dirty. Father testified that he does
not consider testing positive for marijuana to be a “dirty” test.
       Closing arguments largely focused on whether mother’s and father’s admitted
drug use constituted substance abuse, and whether their drug use posed a risk to Jasper’s
physical well-being. Jasper’s attorney joined with the Department in arguing that both
parents were drug abusers, citing the fact that mother admitted to her drug problem and
had sought treatment for it, while father denied having a drug problem, even though he
cared for the baby while under the influence.
       The juvenile court found the parents were drug abusers and concluded this was
prima facie evidence of risk to Jasper given his young age. With respect to father, the
court focused on how father minimized his own drug use, as well as the potential harm
that mother’s drug use posed to Jasper. The court observed that “[a] parent has a duty to
protect their child and know what’s going on with their child. It is not okay for a parent
to go out and binge and use methamphetamine . . . and then say that they didn’t know
what was going on with their child, [that he is] not the mother’s keeper . . . .” “How
[this] conduct by these parents doesn’t place an infant at substantial risk of harm clearly
is something the court can’t even entertain or understand.”
       The court nevertheless found the parents differently situated because mother was
in an inpatient drug treatment program. The court declared Jasper a dependent under
section 300, subdivision (b), and placed him in mother’s custody at her inpatient program
on the condition that she continue to test negative for drugs and remain program-
compliant. The court removed Jasper from father’s custody, ordered monitored
visitation, outside of mother’s presence, and that father participate in a drug treatment
program, parent education and individual counseling.




                                              9
                                         DISCUSSION
       1.      The Jurisdictional Findings Are Supported by Substantial Evidence
       Mother and father contend the evidence was insufficient to establish a causal link
between their admitted drug use and any risk of physical harm to Jasper. Father also
contends the evidence failed to establish his “recreational” drug use constituted drug
“abuse” under our recent opinion in In re Drake M. (2012) 211 Cal.App.4th 754
(Drake M.). With respect to risk of harm, both parents point to the fact that, despite
mother’s admitted use of methamphetamine and marijuana during her pregnancy, Jasper
was born full term, healthy, and free of any symptoms of withdrawal. Parents also
contend that no risk of harm was established because the evidence showed that Jasper
was “a well cared for and healthy baby, with no signs of abuse or neglect” during the
time he was in parents’ care and custody. Finally, both parents argue the evidence failed
to establish that they could prevent the other parent’s drug use. Thus, the parents contend
the failure to protect findings were unsupported. We reject each of these contentions and
hold that the juvenile court’s jurisdictional findings were amply supported by the
evidence.
       “The provision of a home environment free from the negative effects of substance
abuse is a necessary condition for the safety, protection and physical and emotional well-
being of the child.” (§ 300.2.) Thus, section 300, subdivision (b), creates juvenile court
jurisdiction where it is shown that a “child has suffered, or there is a substantial risk that
the child will suffer, serious physical harm or illness, as a result of the failure or inability
of his or her parent . . . to adequately supervise or protect the child, . . . or by the willful
or negligent failure of the child’s parent . . . to adequately supervise or protect the child
from the conduct of the custodian with whom the child has been left, . . . or by the
inability of the parent . . . to provide regular care for the child due to the parent’s . . .
substance abuse.”




                                                10
        In this case, the juvenile court found the following under section 300, subdivision
(b): “[M]other . . . is a current user of methamphetamine and marijuana, which renders
the mother unable to provide regular care and supervision of the child. The mother used
methamphetamine and marijuana during her pregnancy . . . . Further, the mother abuses
alcohol while caring for the child and the mother has suicidal ideation. The child’s
father . . . knew or reasonably should have known of the mother’s illicit drug use [and
suicidal ideation] and failed to protect the child. . . . Such illicit drug and alcohol use and
suicidal ideation by the mother and the father’s failure to protect the child endangers the
child’s physical health and safety and places the child at risk of physical harm, damage,
and failure to protect. [¶] . . . [F]ather . . . is a current user of methamphetamine and
marijuana, which renders the father unable to provide regular care and supervision of the
child. . . . The child’s mother . . . knew or reasonably should have known of the father’s
illicit drug use and failed to protect the child. Such illicit drug use by the [father] and the
[mother’s] failure to protect the child endangers the child’s physical health and safety and
places the child at risk of physical harm, damage, and failure to protect.”
        “In reviewing the jurisdictional findings . . . , we look to see if substantial
evidence, contradicted or uncontradicted, supports them. [Citation.] In making this
determination, we draw all reasonable inferences from the evidence to support the
findings and orders of the dependency court; we review the record in the light most
favorable to the court’s determinations; and we note that issues of fact and credibility are
the province of the trial court. [Citation.]” (In re Heather A. (1996) 52 Cal.App.4th 183,
193.)
        We begin with father’s contention that the evidence was insufficient to establish
his “recreational” drug use constituted drug “abuse” under our opinion in Drake M.,
supra, 211 Cal.App.4th 754. In Drake M., we reaffirmed that “the mere usage of drugs
by a parent is not a sufficient basis on which dependency jurisdiction can be found”
(id. at p. 764), and held that “a finding of substance abuse for purposes of section 300,
subdivision (b), must be based on evidence sufficient to . . . establish that the parent or
guardian at issue has a current substance abuse problem as defined in the [American


                                               11
Psychiatric Association’s Diagnostic and Statistical Manual of Mental Disorders (4th rev.
ed. 2000 (DSM-IV-TR)]” (id. at p. 766). We quoted “[t]he full definition of ‘substance
abuse’ found in the DSM-IV-TR[,] [which] describes the condition as ‘[a] maladaptive
pattern of substance use leading to clinically significant impairment or distress, as
manifested by one (or more) of the following, occurring within a 12-month period: [¶]
(1) recurrent substance use resulting in a failure to fulfill major role obligations at work,
school, or home (e.g., repeated absences or poor work performance related to substance
use; substance-related absences, suspensions, or expulsions from school; neglect of
children or household)[; ¶] (2) recurrent substance use in situations in which it is
physically hazardous (e.g., driving an automobile or operating a machine when impaired
by substance use)[; ¶] (3) recurrent substance-related legal problems (e.g., arrests for
substance-related disorderly conduct)[; and ¶] (4) continued substance use despite having
persistent or recurrent social or interpersonal problems caused or exacerbated by the
effects of the substance (e.g., arguments with spouse about consequences of intoxication,
physical fights).’ ” (Ibid., quoting DSM-IV-TR, p. 199.) We concluded the evidence
was insufficient to establish that the father’s use of prescribed medical marijuana to treat
his chronic knee pain constituted “substance abuse” under this definition. In so
concluding, we relied on undisputed evidence showing that the father had been employed
for many years, had no criminal history, and did not operate a motor vehicle or care for
the child within a minimum of four hours after ingesting marijuana.3 (Id. at pp. 767-768.)
       Unlike the record in Drake M., in this case, substantial evidence supports the
juvenile court’s finding that father is a substance abuser. Indeed, the most salient
manifestation of parental substance abuse in the context of a dependency proceeding is
present here—father’s drug use has resulted in “ ‘a failure to fulfill major role obligations
at . . . home (e.g., . . . neglect of children or household) . . . .’ ” (Drake M., supra,

3
       With respect to this last point, we also noted that the Department had failed to
present “evidence showing that a person remains under the influence of marijuana four
hours after smoking it from which it could be inferred that father was still under the
influence.” (Drake M., supra, 211 Cal.App.4th at p. 767.)


                                               12
211 Cal.App.4th at p. 766, quoting DSM-IV-TR, p. 199.) It is undisputed that on the
evening of December 18, 2012, father left Jasper with mother and grandmother to meet
friends at a bar and use methamphetamine. Roughly two weeks prior, mother and
grandmother had engaged in a physical altercation, in Jasper’s presence, stemming from
grandmother’s refusal to hand Jasper over to mother due to mother’s substance abuse
issues. Father testified that, following the altercation, mother had “made a funny
comment in the kitchen while holding a knife one day, . . . like she was getting hopeless”
and that he had encouraged her to seek counseling because her conduct was “out of
character for her personality.” Notwithstanding the potential danger mother’s “hopeless”
mental state posed to Jasper, father stated that he saw no reason to cancel his plans to use
methamphetamine with friends because he was “not [mother’s] keeper, [or] her
babysitter.”
       The evidence suggests still more problems at home related to substance abuse.
The day after father admits to having used methamphetamine, mother surreptitiously
deserted father at their appointed meeting place and sought assistance with enrolling in a
residential drug treatment program. At the time, mother stated she could not go back to
the home with father because “everyone was using drugs there.” Mother also claimed
that father was “forcing her to use [methamphetamine] so that she could not get custody
of the baby.” Father’s reaction upon not finding mother and Jasper at their customary
meeting place suggests that conditions at the home were such that he should not have left
Jasper alone with mother and grandmother to use methamphetamine the previous night—
father immediately called the police and reported to a Department social worker that he
was “prepared for the worst” and “was thinking that he should be searching the desert for
the Mother and his child not knowing if they were dead or alive.”
       Moreover, while the record contains only one positive methamphetamine test, this
very well may be due to the fact that father refused to take every other drug test requested
by the Department. Thus, unlike in Drake M., where the father “stated that he was
willing to do whatever was necessary to prevent Drake’s removal from his
custody . . . [and] agreed to take on-demand drug screens” (Drake M., supra,


                                             13
211 Cal.App.4th at p. 759), here, a reasonable inference could be drawn that father’s
methamphetamine use was more frequent than the “recreational” use he claimed. All
told, the record amply supports the juvenile court’s finding that father is a substance
abuser.
          Our opinion in Drake M. also disposes of parents’ contention that the evidence
was insufficient to establish their substance abuse posed a risk of physical harm to Jasper.
In Drake M. we observed that there are cases in which children are “ ‘of such tender
years that the absence of adequate supervision and care poses an inherent risk to their
physical health and safety. [Citations.]’ ” (Drake M., supra, 211 Cal.App.4th at p. 767,
quoting In re Rocco M. (1991) 1 Cal.App.4th 814, 824.) In such cases, we held that “the
finding of substance abuse is prima facie evidence of the inability of a parent or guardian
to provide regular care resulting in a substantial risk of physical harm.” (Drake M., at
p. 767.) The child in Drake M. “was only 14 months old.” (Ibid.) Thus, we recognized
that the Department “needed only to produce sufficient evidence that father was a
substance abuser in order for dependency jurisdiction to be properly found.” (Ibid.)
          Here, at the time the jurisdictional findings were made, Jasper was only four-
months-old. The evidence established that father and mother were substance abusers;
indeed, mother does not contend otherwise on appeal. Given Jasper’s tender years, the
evidence of parents’ substance abuse—including, among other things, mother’s use of
methamphetamine and marijuana during her pregnancy and both parents’ continued use
of these illicit substances during the dependency proceedings—is prima facie evidence of
their inability to provide regular care resulting in a substantial risk of physical harm to
Jasper.
          To be sure, it is fortunate that Jasper apparently has not suffered physical harm as
a result of his parents’ substance abuse to this point. But the purpose of dependency
proceedings is to prevent harm, not ignore risk. (See In re Eric B. (1987) 189 Cal.App.3d
996, 1003 [rejecting parents’ contention that “would logically exclude legitimacy to state
action which is intended to prevent harm”].) As section 19 states, “[i]t is the purpose of
this code, . . . to provide protective services to the fullest extent deemed necessary by the


                                               14
juvenile court . . . to insure that the rights or physical, mental or moral welfare of children
are not violated or threatened by their present circumstances or environment.” (Italics
added.) “The idea that state authority can be mobilized only after the fact is
untenable. . . . The state, having substantial interests in preventing the consequences
caused by a perceived danger is not helpless to act until that danger has matured into
certainty. Reasonable apprehension stands as an accepted basis for the exercise of state
power.” (In re Eric B., at p. 1003.) While Jasper’s good health is fortunate, it does not
negate the substantial risk that parents’ substance abuse poses to his continued physical,
mental and moral welfare.
       Lastly, father and mother contend the Department “failed to present substantial
evidence that [they] could prevent [the other parent’s] drug use [or] drinking . . . .”
Because they could not prevent the other’s drug use, father and mother argue the
evidence was insufficient to establish “a failure . . . to protect [their] son, subjecting
Jasper to risk of substantial physical abuse and harm . . . .” We are not persuaded. If
father and mother admit they are unable or unwilling to prevent the other’s drug abuse
and the substantial risk it poses to their child’s health and well-being, then the juvenile
court truly had no choice but to assume jurisdiction to order parents into treatment and
ensure that Jasper is protected. The jurisdictional findings are affirmed.
       2.     The Disposition Order Was Not an Abuse of Discretion
       Father contends the juvenile court abused its discretion by removing Jasper from
his custody, placing Jasper with mother at a residential drug treatment facility, and
ordering father to participate in drug treatment and parenting classes. Father contends the
Department failed to establish by clear and convincing evidence that removal was
necessary to safeguard Jasper, and he argues the services ordered will “not address or
assist father with any shortcomings which supported dependency.” We disagree.
       “The juvenile court has broad discretion to determine what would best serve and
protect the child’s interests and to fashion a dispositional order accordingly. On appeal,
this determination cannot be reversed absent a clear abuse of discretion.” (In re Baby
Boy H. (1998) 63 Cal.App.4th 470, 474.) In reviewing an order for abuse of discretion,


                                               15
we “ ‘must consider all the evidence, draw all reasonable inferences, and resolve all
evidentiary conflicts, in a light most favorable to the trial court’s ruling.[4] [Citation.]
The precise test is whether any rational trier of fact could conclude that the trial court
order advanced the best interests of the child.’ ” (In re Robert L. (1993) 21 Cal.App.4th
1057, 1067.) “The trial court is accorded wide discretion and its determination will not
be disturbed on appeal absent ‘a manifest showing of abuse.’ [Citation.]” (Ibid.)
       We have no trouble concluding that the juvenile court’s disposition order
constituted a reasonable exercise of discretion, rationally tailored to advancing Jasper’s
best interests. As we explained, the evidence established that father’s and mother’s
continuing drug abuse posed a substantial risk to Jasper in light of his very young age.
Mother sought to ameliorate her substance abuse problem by enrolling in a residential
drug treatment program—a decision that she stated was largely motivated by the fact that
“everyone was using drugs” at the home she shared with father. Father, on the other
hand, continues to deny that he has a drug abuse problem. Even at the disposition
hearing, father refused to commit to entering a drug treatment program if he tested
positive for controlled substances. The juvenile court reasonably concluded that
permitting father to share joint custody while mother resided at a sober living facility
risked subjecting Jasper to the pattern of drug abuse that required the court to assume
jurisdiction in the first instance.




4
        This standard of review applies notwithstanding the requirement that an order
removing a child from the physical custody of a parent must be based on “clear and
convincing evidence.” (See § 361, subd. (c).) “The ‘clear and convincing’ standard . . .
is for the edification and guidance of the trial court and not a standard for appellate
review.” (Sheila S. v. Superior Court (2000) 84 Cal.App.4th 872, 880.) “[O]n appeal
from a judgment required to be based upon clear and convincing evidence, ‘the clear and
convincing test disappears . . . [and] the usual rule of conflicting evidence is applied,
giving full effect to the respondent’s evidence, however slight, and disregarding the
appellant’s evidence, however strong.’ [Citation.]” (Id. at p. 881.)


                                               16
       Father’s attitude toward his and mother’s drug abuse likewise supports the court’s
order requiring father to attend parenting and drug treatment classes. Among other
things, father testified that he was not concerned about mother caring for Jasper while
under the influence of marijuana because he also smoked the drug recreationally. Father
refused to drug test, he continued to smoke marijuana “a couple times a week,” he left
Jasper at home with mother, knowing that she was feeling “hopeless” and isolated, to use
methamphetamine with friends, and he did all this while his family was under the
supervision of the Department and juvenile court. The juvenile court reasonably
concluded that parenting and drug treatment classes were necessary to eliminate the
conditions that led to Jasper’s dependency status. (See § 362, subd. (d).) We find no
abuse of discretion.
                                      DISPOSITION
       The jurisdictional findings and disposition order are affirmed.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                 KITCHING, J.

We concur:




                       KLEIN, P. J.




                       ALDRICH, J.




                                            17